Citation Nr: 1802131	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-00 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh Foreign Cases Office (Foreign Office) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee strain and overuse syndrome (hereinafter "left knee disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1998 to August 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the course of the appeal, the claims file was transferred to the RO in Pittsburgh Foreign Cases Office (Foreign Office) in Pittsburgh, Pennsylvania.

In the December 2013 substantive appeal, VA Form 9, the Veteran requested a video conference hearing before the Board.  The Veteran's request to withdraw his hearing request was received in August 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159 (2017).

During the course of the appeal, the Veteran's service-connected left knee disability was addressed in November 2010, March 2011, March 2013, and May 2014 VA examinations for joints and knee and lower leg conditions.  Review of the most recent VA Disability Benefits Questionnaire (DBQ) examination report for knee and lower leg conditions reveals the Veteran's report of stiffness and decreased motion, but no findings of instability.  Since the May 2014 VA DBQ examination, the Veteran reported in an April 2017 VA Form 21-4138 that his left knee is manifested by pain, stiffness, and instability.  He also explained that his left knee caused him to change his living style by limited walking/shopping, stopped yard work, avoids anything that does not have a flat terrain, and stands up every 30 minutes while working.  Moreover, additional private and VA treatment records have been associated with the record since the May 2014 VA DBQ examination report and are relevant to the claim on appeal.  In light of these findings, an additional examination is needed to properly adjudicate the service-connected left knee disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his left knee disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner should provide all findings, to include ranges of motion of the left knee in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  Then, the AOJ should review the record, to include the examination report, to ensure that the requested information was provided.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


